STATE OF FLORIDA, Appellant,
v.
KENNETH BURCHETT, Appellee.
No. 4D09-4974.
District Court of Appeal of Florida, Fourth District.
September 7, 2011.
Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher, Assistant Attorney General, West Palm Beach, for appellant.
Philip J. Massa, Regional Counsel, and Randall Berman, Special Assistant Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Knipp & Kiser v. State, Nos. 4D09-2364 & 4D09-2365, 2011 WL 3300186 (Fla. 4th DCA Aug. 3, 2011).
WARNER, POLEN and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.